The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001]	This Application is a Continuation of U.S. Application number 16/359,092, filed on March 20, 2019, now U.S. Patent 10,985,316 issued April 20, 2021, which claims the benefit of U.S. Provisional Application number 62/737,317, filed on September 27, 2018. The contents of the above-referenced Patent Applications are hereby incorporated by reference in their entirety.    --
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over by Li et al (U.S. Patent No. 9,142,762) in view of Lee et al (U.S. Patent No. 8,362,454).
In re claim 1, Li discloses an integrated chip, comprising:
- one or more lower interconnects 702, 706 arranged within a dielectric structure 704 over a substrate [Fig. 7A & col. 7, ln.50];
- a bottom electrode 710 disposed over one of the one or more lower interconnects 706, wherein the bottom electrode comprises a first material having a first electronegativity [cols. 7-8]; and
- a data storage layer 714 separating the bottom electrode 710 from a top electrode 724 [Fig. 7B], wherein the bottom electrode 710 is between the data storage layer 714 and the substrate. 
Li is silent about electronegativity.  Lee, teaching an analogous art to that of Li, discloses a lower surface of the bottom electrode 108 comprising a first material having a first electronegativity 116 (i.e., “the oxidized oxygen atom gettering layer 108 can have a gradient distribution of migrated oxygen atoms 116 and the metal oxide layer 106 can have gradient distribution of oxygen vacancies 118,” as shown in Fig. 3E of Lee, and col. 4, ln.25).

    PNG
    media_image1.png
    261
    225
    media_image1.png
    Greyscale
   			
    PNG
    media_image2.png
    243
    273
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    230
    482
    media_image3.png
    Greyscale
 
Application (Fig.1) vs. Li (U.S. Pat 9,142,762)Fig. 7C & Lee (U.S. Pat 8,362,454)Fig. 5 
Since Lee discloses “the oxygen atoms of the metal oxide layer 106 would migrate into and  react with the oxygen atoms gettering layer 108” [col. 3, ln. 37], Lee inherently teaches or suggests a reactivity reducing layer 106 comprising a second material contacting the lower surface of the bottom electrode 108 and having a second electronegativity 118 that is greater than or equal to the first electronegativity 116 originally.
It would have been obvious to a person having skills in the art to have modified the chip in Li by utilizing “a reactivity reducing layer contacting the lower surface of a bottom electrode and having a second electronegativity that is greater than or equal to the first electronegativity of the electrode” for the purpose of developing a RRAM with superior endurance and reduced on-current [col. 1, ln.50].
In re claim 2, Li in view of Lee discloses a lower insulating layer arranged over the one or more lower interconnects 702, 706 and comprising sidewalls defining an opening directly below bottom electrode 108, wherein at least a part of the reactivity reducing layer 106 is below a topmost surface of the lower insulating layer [Fig. 3E].
In re claim 3, Li in view of Lee discloses a horizontal plane that is parallel to upper surface of substrate extends through sidewalls of the lower insulating layer 712, 708 and the reactivity reducing layer 106.
In re claim 4, Li discloses an upper inter-level dielectric layer 704 arranged over the lower insulating layer 712, 708 and laterally surrounding the bottom electrode 710 and the top electrode 726.
In re claim 5, neither Li nor Lee suggests the second electronegativity is greater than approximately 2.2.
It would have been obvious to a person having skills in the art to have modified the chip in Li by utilizing the claimed “second electronegativity greater than approximately 2.2.”  Since this is merely an electronegativity that may be desired for a given application it has been held that modifying the electronegativity of a semiconductor RRAM art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Li in view of Lee discloses a barrier layer 707 arranged between the reactivity reducing layer and a closest underlying one of the one or more lower interconnects 702, 706.
In re claim 7, Li discloses the barrier layer 707 extends along a sidewall of the reactivity reducing layer.
In re claim 8, Li discloses the second material being a metal-nitride, a metal-oxide, or doped polysilicon [col. 3, ln.8].
In re claim 9, Li discloses an integrated chip, comprising:
- a bottom electrode 710 disposed over a substrate and comprising a material having a first electronegativity [Fig. 7A & col. 7, ln.50], wherein the bottom electrode is disposed directly over a first interconnect 706 that is a closest underlying interconnect to the bottom electrode;
- a top electrode 726 over the bottom electrode 710 [Figs. 7B-C & col. 8, ln.19]; and
- a data storage layer 714 between the bottom electrode 710 from a top electrode 726 [Fig. 7B]. 
Li is silent about electronegativity. Lee discloses a lower surface of the bottom electrode 108 comprising a material having a first electronegativity 116 (i.e., “the oxidized oxygen atom gettering layer 108 can have a gradient distribution of migrated oxygen atoms 116 and the metal oxide layer 106 can have gradient distribution of oxygen vacancies 118,” as shown in Fig. 3E of Lee, and col. 4, ln.25).
Since Lee discloses “the oxygen atoms of the metal oxide layer 106 would migrate into and  react with the oxygen atoms gettering layer 108” [col. 3, ln. 37], Lee inherently teaches or suggests a reactivity reducing layer 106 contacting the lower surface of the bottom electrode 108 and having a second electronegativity 118 that is greater than or equal to the first electronegativity 116 originally.
It would have been obvious to a person having skills in the art to have modified the chip in Li by utilizing “a reactivity reducing layer contacting the lower surface of a bottom electrode and having a second electronegativity that is greater than or equal to the first electronegativity of the electrode” for the purpose of developing a RRAM with superior endurance and reduced on-current [col. 1, ln.50].
In re claim 10, Li discloses a bottom electrode diffusion barrier 707 separating the reactivity reducing layer and the first interconnect, wherein the bottom electrode diffusion barrier 707 and the reactivity reducing layer both contact a lower surface of the bottom electrode.
In re claim 11, Li discloses the bottom electrode 710 continuously extends between a bottom surface contacting the reactivity reducing layer and a top surface contacting the data storage layer 714.
In re claim 12, Li discloses the bottom electrode 710 being a metal [col. 3, ln.8].
In re claim 13, Li discloses the reactivity reducing layer being a metal- nitride, a metal-oxide, or polysilicon [col. 3, ln.8].
In re claim 14, since Lee discloses “the oxygen atoms of the metal oxide layer 106 would migrate into and  react with the oxygen atoms gettering layer 108” [col. 3, ln. 37], Lee inherently teaches or suggests a reactivity reducing layer 106 contacting the lower surface of the bottom electrode 108 and having a second electronegativity 118 that is greater than to the first electronegativity 116.
In re claim 13, Li discloses an integrated chip, comprising:
- a lower interconnect 712, 708 arranged within an inter-level dielectric (ILD) structure 704 over a substrate [Fig. 7A & col. 7, ln.50];
- a bottom electrode 710 disposed over the lower interconnect 706, wherein a lower surface of the bottom electrode comprises a first material having a first electronegativity [cols. 7-8];
- a data storage layer 714 comprising a metal and oxygen, the data storage layer arranged along an upper surface of the bottom electrode 710 that faces away the substrate; and
- a top electrode 726 arranged over an upper surface of the data storage layer 714 facing away from the substrate [Fig. 7B & col. 8, ln.19]. 
	Li is silent about electronegativity. Lee discloses a lower surface of the bottom electrode 108 comprising a first material having a first electronegativity 116 (i.e., “the oxidized oxygen atom gettering layer 108 can have a gradient distribution of migrated oxygen atoms 116 and the metal oxide layer 106 can have gradient distribution of oxygen vacancies 118,” as shown in Fig. 3E of Lee, and col. 4, ln.25).
Since Lee discloses “the oxygen atoms of the metal oxide layer 106 would migrate into and  react with the oxygen atoms gettering layer 108” [col. 3, ln. 37], Lee inherently teaches or suggests a reactivity reducing layer 106 comprising a second material that is contacting the lower surface of the bottom electrode 108, and the second material having a second electronegativity 118 that is greater than or equal to the first electronegativity 116 originally.
It would have been obvious to a person having skills in the art to have modified the chip in Li by utilizing “a reactivity reducing layer contacting the lower surface of a bottom electrode and having a second electronegativity that is greater than or equal to the first electronegativity of the electrode” for the purpose of developing a RRAM with superior endurance and reduced on-current [col. 1, ln.50].
In re claim 16, since Lee discloses “the oxygen atoms of the metal oxide layer 106 would migrate into and  react with the oxygen atoms gettering layer 108” [col. 3, ln. 37], Lee inherently teaches or suggests a reactivity reducing layer 106 contacting the lower surface of the bottom electrode 108 and having a second electronegativity 118 that is greater than to the first electronegativity 116.
In re claim 17, Li in view of Lee discloses the second material of the reactivity reducing layer 106 defines a top surface of the reactivity reducing layer that completely covers a bottommost surface of the bottom electrode 108.
In re claim 18, Li in view of Lee discloses one or more additional materials disposed between the reactivity reducing layer 106 and the lower interconnect, wherein the lower interconnect is an immediately underlying interconnect wire.
In re claim 19, Li discloses a capping layer arranged between the data storage layer 714 and the top electrode 726 [Figs. 7B-C].
In re claim 20, Lee discloses the reactivity reducing layer 106 comprising a lower surface having a first maximum width and an upper surface having a second maximum width, wherein the first maximum width is the same as the second maximum width [Fig. 3E], but not the first maximum width being different than the second maximum width.
It would have been obvious to a person having skills in the art to have modified the reactivity reducing layer of Lee by utilizing the claimed layer’s “first maximum width being different than the second maximum width.”  Since this is merely a layer’s width comparison that may be desired for a given application, it has been held that modifying the layer of a semiconductor integrated chip art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below:
Non-Statutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
5.	Claims 1-20 are rejected on the ground of a Non-Statutory Nonstatutory Double Patenting as being unpatentable over claims 1-20 of the conflicted U.S. Patent No. 10,985,316 to Chen, et al.
	Although the two claims sets are not totally identical of the pending claims 1, 9 & 15 compared to those features (i.e., integrated chip) of the conflicted claims 1, 3 and 13 and their dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 08, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815